Citation Nr: 1032288	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-17 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for substance abuse, to 
include as secondary to an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder including, but not limited to, depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to September 
1975.

This matter is before the Board of Veterans' Appeals (Board) from 
a rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

In October 1975, the Veteran filed a claim for alcohol abuse.  
The RO denied the claim in a December 1975 rating decision.  The 
Veteran did not file a notice of disagreement.  

In December 2004, the Veteran filed claims for service connection 
for substance abuse and depression.  The Veteran filed a claim 
for service connection for PTSD in July 2005.  In a January 2006 
rating decision, the RO denied service connection for substance 
abuse; PTSD; and major depressive disorder, generalized anxiety 
disorder, and panic disorder.  The RO did not address the 
substance abuse claim as new and material evidence, but instead 
denied service connection for substance abuse on a direct 
incurrence basis.  However, in her July 2005 stressor statement, 
the Veteran related that she had been sexually assaulted during 
service and that "[i]t was after this incident that I started 
having problems with depression and drinking."  In October 2006, 
the Veteran filed a Form 9, which states "I will furnish new and 
material evidence in the very near future.  I propose to furnish 
evidence that my symptoms and conditions are all service 
connected disabilities."  In correspondence dated March 2007, 
the Veteran's representative alleged that the October 2006 Form 9 
was actually a notice of disagreement with respect to the January 
2006 rating decision.  The RO agreed.  See April 2008 statement 
of the case.

The Board has recharacterized the PTSD and major depressive 
disorder issues to encompass all psychiatric disabilities, as per 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has 
recharacterized the substance abuse issue to reflect the 
Veteran's contentions and the procedural history of the case.

The Veteran requested a hearing on this matter, but canceled her 
request in April 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric 
disorder.  The Veteran has stated that she was sexually abused 
during service.  She contends that the personal assault took 
place on or around March 1, 1975, while she was stationed at Fort 
Jackson, South Carolina, for basic training.  Specifically, she 
claims that she and her roommate went to the home of two drill 
sergeants.  While they were there, one of the men raped the 
Veteran in the bathroom while the other man raped the roommate in 
another room.  Afterwards, she and her roommate decided not to 
tell anyone about what had happened.  The Veteran has not 
provided the name of the alleged perpetrator, and cannot remember 
the identity of the roommate.  She further contends that she 
started feeling depressed after the incident.  See July 2005 
stressor statement.

The service treatment records (STRs) are negative for any 
treatment regarding the in-service assault.  In May 1975, the 
Veteran talked about suicide.  The following day a social worker 
wrote that the Veteran reportedly had been under "considerable 
situational stress" and "was very upset with overlays of mild 
depression" but was not suicidal.  A June 1975 treatment record 
notes that the Veteran was "under quite a bit of stress because 
of personal problems."  July 1975 treatment records show that 
the Veteran was treated for insomnia.  A July 1975 Chapter 13 
discharge examination contains a normal psychiatric evaluation.  
The mental status report noted that the Veteran's mood was level; 
the impression was "no significant mental illness."  In the 
accompanying medical history report, the Veteran reported 
frequent trouble sleeping and problems with depression.  The 
examiner wrote that the Veteran's depression was "better." 

Personnel records show that the Veteran was counseled several 
times for various disciplinary infractions.  She repeatedly 
stated that she was having personal problems.  In June 1975, the 
Veteran stated that her platoon sergeant was "fucking her 
over."

The Veteran has a lengthy history of mental health problems.  
Review of VA treatment records dated January 2001 through January 
2006 show that the Veteran has been diagnosed with panic 
disorder, major depressive disorder, anxiety disorder, and 
borderline personality disorder.  In June 2004, the Veteran 
reported that she had "sketchy memories" of being sexually 
abused by her father.  She also related that she had been 
physically and emotionally abused by her ex-husband.  The 
diagnoses included PTSD.  A November 2004 treatment record shows 
that the Veteran reported a history of assault by her father; she 
denied military sexual trauma.  In February 2005, the Veteran 
stated that she had been raped by two drill sergeants during 
service, and that she never told anyone because she was 
threatened.  The diagnoses included rule out PTSD secondary to 
military sexual trauma.  A January 2006 treatment record also 
contains a diagnosis of "rule out PTSD related to military 
sexual trauma."

STRs show that the Veteran was treated for depression during 
service.  VA medical records show that the Veteran has been 
diagnosed with various mental disorders, to include depression 
and rule out PTSD due to military sexual trauma.  As the record 
shows a current psychiatric disorder, and the Veteran's 
complaints of problems since service, a medical opinion is 
necessary to determine whether any current psychiatric disorder 
is related to service.

There are also private treatment records that need to be 
obtained.  A December 2004 Form 21-4142 shows that the Veteran 
was treated for depression from Kaiser Permanente in Clackamus, 
Oregon.  In correspondence dated June 2005, the Veteran stated 
that she sought treatment for her mental health problems from 
Kaiser Permanente in Salem, Oregon, and several clinics in 
California from 1980 through 1997.   In April 2005, the RO 
requested records from Kaiser Permanente in Clackamus, Oregon.  
No response was received.  In a letter dated July 2005, the RO 
informed the Veteran that it needed a release for each additional 
site.  No response was received.  Such relevant evidence must be 
obtained and associated with the claim file.  38 C.FR. 
§ 3.159(c)(1)(2) (2009).

Further development is also needed on the application to reopen 
the claim of service connection for substance abuse.  For claims 
to re-open, VA must notify a claimant of the basis for the prior 
denial and the evidence and information that is necessary to 
reopen the claim and establish entitlement to the underlying 
claim for the benefit sought.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Review of 
the record indicates that proper notice was not provided.  This 
must be done.

Accordingly, the case is REMANDED for the following action:

1.	Issue the Veteran an additional 
notification letter informing her of the 
evidence and information that is necessary 
to reopen the claim for service connection 
for substance abuse as outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.	Obtain updated VA treatment records from 
the VA medical center in Portland, Oregon, 
as well as all associated clinics and any 
other VA facility identified by the 
Veteran or in the record.

3.	Once a signed release is received from the 
Veteran, obtain outstanding private 
treatment records from Kaiser Permanente 
from January 1980 through December 1997.  
A copy of any negative response(s) should 
be included in the claim file.

4.	Schedule the Veteran for a VA mental 
disorders examination.  The claim folder 
must be reviewed in conjunction with the 
examination.

The examiner should identify all current 
psychiatric disorders.  The examiner must 
discuss the in-service finding of 
depression in opining whether it is at 
least as likely as not that any currently 
diagnosed psychiatric disorder was caused 
or aggravated by military service, or is 
otherwise related to active duty service.  

A full and complete rationale for all 
opinions expressed is required.

5.	Review the claim file to ensure that the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claims on appeal.  If the benefits 
sought remain denied, issue an SSOC and 
provide the appellant and her 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


